                       Case 4:10-cr-00176-BSM Document 52 Filed 10/06/20 Page 1 of 5
AO 2450 (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

            UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                 V.                                    )   (For Revocation of Probation or Supervised Release)

                         Johnny Dodd
                                                                       )
                                                                       )
                                                                                                                             FILED
                                                                                                            U.S. DISTRICT COURT
                                                                       )   Case No. 4:10-cr-00176-BSM-1 EASTERN DISTRICT ARKANSAS
                                                                       ) USM No. 26055-009
                                                                       )
                                                                       )
THE DEFENDANT:
r:1' admitted guilt to violation of condition(s)         _1,_2~a_n_d_3_ _ _ _ _ _ of the term of supervision.
•   was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violatior:s:


Violation Number              Nature of Violation                                                                 Violation Ended
1 - Special (3)                  The defendant shall not view any pomograhic materials.                           02/04/2020

2 - Special (4)                  The defendant shall not own or use any computer or device                        02/04/2020

                                 capble of internet access without permission from Probation.

3 - Standard (3)                 The defendant shall follow instructions of the Probation officer.                02/05/2020

       The defendant is sentenced as provided in pages 2 through _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s)              - - - - - - and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully p~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 98~                                                     10/02/2020
                                                                                              Date of Imposition,.Pf Ju

                                                                           ~~~
Defendant's Year of Birth:            1977

City and State of Defendant's Residence:                                                             Signature of Judge
Paragould, Arkansas
                                                                                    Brian S. Miller, United States District Judge
                                                                                                   Name and Title of Judge


                                                                                    I c,- lo - 7                 c:::,
                                                                                                               Date
                       Case 4:10-cr-00176-BSM Document 52 Filed 10/06/20 Page 2 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revc-cations
                        Sheet 2- Imprisonment
                                                                                               Judgment - Page   -=2-    of   5
DEFENDANT: Johnny Dodd
CASE NUMBER: 4:10-cr-00176-BSM-1


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Time served.




     •   The court makes the following recommendations to the Bureau of Prisons:




     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   ________ •                           a.m.      •    p.m.    on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States MarshE.l.
         •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                     to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with 2. certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL


                                                                              By
                                                                                         DEPUTY UNITED STATES MARSHAL
                       Case 4:10-cr-00176-BSM Document 52 Filed 10/06/20 Page 3 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revc,cations
                        Sheet 3 - Supervised Release
                                                                                                  Judgment-Page      3     of      _5
DEFENDANT: Johnny Dodd
CASE NUMBER: 4:10-cr-00176-BSM-1
                                                        srPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Life.




                                                    MANDATORY CONDITIONS
l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check ifapplicahle)
4.    • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check ifapplicahle)
5.     l!l' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicahle)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicahle)
7.    • You must participate in an approved program for domestic violence. (check ifapplicahle)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:10-cr-00176-BSM Document 52 Filed 10/06/20 Page 4 of 5
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3A - Supervised Release
                                                                                                 Judgment-Page      4      of       5
DEFENDANT: Johnny Dodd
CASE NUMBER: 4:10-cr-00176-BSM-1

                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least l 0 days before the change. If notifying the
       probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
12.    If the probation officer determines that you po:.e a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supe,vised Release Conditions, available at: www.LScourts.gov.

Defendant's Signature                                                                           Date _ _ _ _ _ _ _ _ _ _ __
                     Case
  AO 245D (Rev. 09/19)
                            4:10-cr-00176-BSM Document 52 Filed 10/06/20 Page 5 of 5
                       Judgment in a Criminal Case for Revocations
                         Sheet 38 - Supervised Release
                                                                                                    Judgment-Page     5      of       5
  DEFENDANT: Johnny Dodd
  CASE NUMBER: 4:1 0-cr-00176-BSM-1

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14. All general and standard conditions previously imposed remain in full force and effect.

15. The probation officer will provide state officials with all information required under any sexual predator and sexual offender
notification and registration statutes and may direct the defendant to report to these agencies personally for required additional
processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA collection.

16. You must participate in a mental health treatment program under the guidance and supervision of the probation office. You must pay
for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
determined by the probation office. If you are financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

17. You must participate in sex offender treatment under the guidance and supervision of the probation office and follow the rules and
regulations of that program, including submitting to periodic polygraph testing to aid in the treatment and supervision process. You must
pay for the cost of treatment, including polygraph sessions, at the rate of $10 per session, with the total cost not to exceed $40 per
month, based on ability to pay as determined by the probation office. If you are financially unable to pay for the cost of treatment, the
co-pay requirement will be waived.

18. You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph, film, video, picture,
or computer or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of ·sexually
explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that would compromise your sex offense-specific treatment.

19. You must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any establishments where such
material or entertainment is available.

20. You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data
storage devices or media, without prior approval from the probation officer.

21. You must not own or use any computer or device (whether or not equipped with a modem or access to the Internet) at any location
without first receiving written permission from the probation officer. This includes access through any Internet service provider, bulletin
board system, gaming system, device, or console; online social networking activities; any public or private computer network system;
cell phone; or any other removable device capable of Internet connection.

22. You must not access the Internet except for reasons approved in advance by the probation officer.

23. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C. § 1030(e)(1))
you use.

24. To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and periodic
unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer monitoring. These searches will be
conducted to determine whether the computer contains any prohibited data prior to installation of the monitoring software, whether the
monitoring software is functioning effectively after its installation, and whether there have been attempts to circumvent the monitoring
software after its installation. You must warn any other people who use these computers that the computers may be subject to searches
pursuant to this condition.

25. You must not participate in online gaming. You must not utilize or maintain any memberships or accounts of any social networking
website or websites that allow minor children membership, a profile, an account, or webpage without approval of the probation office.
This includes websites that explicitly prohibit access or use by sex offenders.

26. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1 )), other
electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
Failure to submit to a search may be grounds for revocation of release. You must wam any other occupants that the premises may be
subject to searches pursuant to this condition.

27. You must not have any direct contact with minors (under age 18) without the written approval of the probation office and shall refrain
from entering into any areas where children frequently congregate including, but not limited to, schools, daycare centers, theme parks,
theatres, and playgrounds.

28. You must provide the probation officer with access to any business records or requested financial information (including unexpected
financial gains) and authorize the release of any financial information.
